                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



J.S.T. CORPORATION,

       Plaintiff,

v.                                                                       Case No. 15-13842

ROBERT BOSCH LLC,                                                      HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

      Defendants.
___________________________________/

                               ORDER
         ADOPTING REPORT AND RECOMMENDATION NO. 7 (Doc. 369)
      REGARDING BOSCH’S REQUEST TO ENFORCE PARTIES’ AGREEMENT
            REGARDING “TAPE TIME” OF FOREIGN DEPOSITIONS

                                              I.

       This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

       The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued a Report and Recommendation No. 7 (Doc. 369)

regarding Bosch’s request to enforce an agreement between the parties in which Bosch

says the parties agreed to (1) conduct all foreign depositions in six hours (five hours of

cross-examination and one hour of redirect, (2) if a Rule 30(b)(1) witness was also

designated as a Rule 30(b)(6) witness, the Rule 30(b)(1) and 30(b)(6) testimony would be

taken at the same time and the Rule 30(b)(6) testimony would not be counted against
each party’s allotted number of depositions. The Expert Advisor, after hearing objections

from the parties, recommends the following:

      1. Bosch has not met its burden of showing the parties reached an agreement to
      limit all foreign depositions to less than seven hours. Absent such an agreement,
      the depositions of Ms. Xu, Mr. Kaelber, Mr. Ruiz, and Mr. Olivares are limited each
      to one day of seven hours. Fed. R. Civ. P. 30(d)(1).

      2. It is undisputed that the dual-capacity depositions that have already occurred
      were considered by the parties to count for only one deposition toward the parties’
      20-deposition limit. As a result, each of those dual-capacity depositions are
      treated as one deposition.

      3. JST also has met its burden of showing that this agreement applied to the first
      20 depositions noticed by each party, including the 19 depositions listed in JST’s
      July 9, 2018 email. But beyond those first 20 depositions, the parties are not
      required to treat Rule 30(b)(6) testimony that is conducted simultaneously with
      Rule 30(b)(1) testimony as a single deposition that counts as only one deposition
      against the parties’ total number.

                                              II.

      The Court, having considered the matter, agrees with the recommendations of the

Expert Advisor. Accordingly, Report and Recommendation No. 7 is ADOPTED as the

findings and conclusions of the Court. The parties shall comply with the Expert Advisor’s

three recommendations forthwith.

      SO ORDERED.


                                                    S/Avern Cohn
                                                    AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: 4/24/2019
      Detroit, Michigan




                                              2
